Citation Nr: 1503568	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-22 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the amount of $7,880.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 determination of the Committee on Waivers and Compromises (Committee) in Milwaukee, Wisconsin that denied the appellant's request for a waiver of overpayment.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in New Orleans, Louisiana.  A transcript of the proceeding has been associated with the claims file.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran telephoned VA three times between April 2010 and June 2010, and again in February 2011, to notify VA that he was in receipt of employment income effective June 2010.

2.  In March 2011, the Veteran's VA pension compensation was terminated effective July 1, 2010, resulting in an overpayment in the amount of $7,880.00.

3.  There was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the debt.

4.  Although the Veteran was unjustly enriched and no detrimental reliance is shown, and although repayment would not defeat the purpose of the benefit, the Veteran is not shown to be at fault in the creation of the debt, the VA is shown to be at fault in its creation, and repayment would cause an undue financial hardship to the Veteran; therefore, repayment of the $7,880.00 overpayment is shown to be against equity and good conscience.


CONCLUSION OF LAW

The criteria for entitlement to a waiver of recovery of overpayment of VA pension in the amount of $7880 are met.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Because the Veteran's appeal is granted herein, the Board finds that any possible issue as to whether proper notice was given to the Veteran and so forth under 38 C.F.R. § 3.105(h) is rendered moot.  The Board adds that the Court of Appeals for Veterans Claims (Court) has consistently held that the VCAA provisions do not apply in validity of debt and waiver of overpayment cases.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (waiver of recovery of overpayments) (citing Barger v. Principi, 16 Vet. App. 132 (2002)).

II.  Analysis

The provisions of 38 U.S.C.A. § 5302(c) prohibit the waiver of a debt where there exists in connection with the claim for such waiver an indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  Similarly, 38 C.F.R. § 1.965(b) precludes a waiver upon a finding of (1) fraud or misrepresentation of a material fact, or (2) bad faith.

If a debtor's conduct is deemed not to have constituted fraud, misrepresentation of a material fact, or bad faith, the request for waiver will be evaluated pursuant to the principles of "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2014).

VA regulation 38 C.F.R. § 1.965(a) provides that "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side. The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: 

(1) Fault of debtor - where actions of the debtor contributed to creation of the debt; 
(2) Balancing of faults - weighing fault of the debtor against VA's fault; 
(3) Undue hardship - whether collection would deprive the debtor or family of basic necessities; 
(4) Defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which the benefits were intended; 
(5) Unjust enrichment - failure to make restitution would result in unfair gain to the debtor; and 
(6) Changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  

38 C.F.R. § 1.965(a) (2014).

The Veteran requests a waiver of recovery of an overpayment of VA pension compensation in the amount of $7,880.00.

The Veteran testified at the Board hearing that in April 2010, and again in May 2010, he called the Pension Management Center at the telephone number provided on his annual Eligibility Verification Report (EVR) notification he received (around December 2009), which notice instructed him to notify VA if he received any other income.  He testified that he told the representatives on the telephone that he planned to begin working.  The Veteran testified that when he called the second time in May 2010, the representative informed him that VA would "handle it" (in the Veteran's words).  The Veteran began working in June 2010 (he was apparently in receipt of around $1600 per month, as discussed below).  He further testified that he did not call back in June 2010 after receiving that month's payment because he honestly believed that he was supposed to receive it.  Then, in July 2010, when he received another payment, he testified that he again telephoned the Pension Management Center to notify them that he was working, and that the representative again told him that they would "handle it."  He further testified that having received subsequent payments, he was of the belief that he must have been entitled to receive them.  He added at the hearing that, apparently, he mistakenly believed that certain payments made to him were in the form of back payments.  See also Notice of Disagreement, December 2011.  Next, the Veteran testified that (around February 2011), he stopped by a Veteran's service representative's office when he had a medical appointment that same day and explained the situation and was advised to again contact the Pension Management Center.  

A February 2011 Form 21-0820, Report of General Information, reflects that the Veteran spoke to a VA employee and said that he began working in June 2010 and was receiving $1,600 per month and requested that his pension payments be suspended immediately to minimize any overpayment.  It is not clear from the Form whether this was a return call to the Veteran, or if the Veteran had initiated the call.  The Board adds that there are no Map-D (Modern Awards Processing and Development) notes in the claims file regarding any phone calls.

In March 2011, the Veteran was notified that his pension was discontinued effective July 1, 2010, because his income exceeded the allowable amount and that an overpayment had been created.  He was later notified in March 2011 that the amount of the overpayment was $7,880.00.

In May 2011, the Veteran requested a waiver of the overpayment.  In a June 2011 statement, he explained that he had contacted VA several times regarding receiving employment income as outlined above.  The Board adds that the Veteran reiterated in his notice of disagreement, his appeal, and at the Board hearing that he contacted VA several times to notify us that he was working and that he thought he did everything that he was supposed to do.  The Veteran submitted in support of his request for a waiver a June 2011 financial statement reflecting net take home pay of $1500 per month, and monthly expenses of $1390 to $1440 (thereby reflecting net income over expenses of $60 to $110 every month).

An August 2011 decision of the Committee denied the Veteran's request for a waiver of overpayment.  The Committee conceded that the Veteran was free of fraud, misrepresentation, or bad faith.  In weighing equity and good conscience, however, the Committee found, among other things, that the Veteran was at fault for creation of the debt, and that collection of the debt would not create any undue hardship because, in addition to the net monthly income shown in the Veteran's financial statement ($60 to $110 per month), he did not complete page two of the form relating to his assets.  The Board notes, however, that the Veteran did later submit a November 2011 financial statement with the same income and expense information, but also having completed the asset information on page two, which reflects that he had no assets except for his vehicle worth $2500.  The Board adds that the Veteran subsequently testified at the Board hearing regarding his current monthly income and expenses, which is addressed in detail below.

Having carefully considered all of the statements made by the Veteran as well as his testimony at the Board hearing, which statements made in June 2011 in support of his request for a waiver, in his notice of disagreement, in his appeal, and at the Board hearing are all entirely consistent with each other, the Board finds the Veteran's statements and testimony to be credible in that he did in fact contact VA on multiple occasions between April and June 2010 to notify VA that he was in receipt of employment income.  Therefore, it follows that the Board does not find the Veteran at fault in creating the overpayment.

Not having found the Veteran at fault in creating the overpayment, the Board will now address the remaining elements of equity and good conscience.  The Board finds that VA was at fault in the creation of the overpayment.  At the same time, the Board acknowledges that the Veteran was unjustly enriched - in other words, that he received monies from VA to which he was not entitled, but again, the Board finds this to be due to the fault of VA.  There is no evidence that this is a special situation where collection of the overpayment would defeat the purpose for which the benefits were intended, or that there is any element of detrimental reliance (that the Veteran took some action or refrained from some action in reliance on the payments and to his detriment should repayment be required), albeit the Board does not find these two particular factors to be very dispositive in this particular case.  

With regard to whether collection of the debt would result in undue hardship, the Board notes that at the Board hearing, the Veteran testified that his monthly gross income was $2080 (similar to the $2000 listed on his prior financial statement).  He previously noted on his financial statements that $500 was withheld from his salary per month (e.g., for taxes).  He testified that since he completed the financial statement, he got married, and that his wife's monthly gross income was $1500 ($18000 per year).  He also testified that his grandchildren now live with him.  Without taking into account any withholdings from his wife's salary, their monthly net income would be $3080.  He testified that their mortgage payment was $780 per month, compared to the $500 rent or mortgage cost previously reported.  He also testified that his monthly grocery expenses had increased to around $800 per month, compared to the $400 per month he previously reported.  Also, he testified that their car payments totaled $700 per month, and car insurance costs were $200, and the prior financial statement, while noting gas costs, did not reflect any car payment or car insurance expenses.  Taking all of these income and expense changes since his marriage into account, the Veteran's new monthly expenses are $3020.  Therefore, the Veteran and his wife would have $60 of net monthly income before taking into account any withholdings from her salary for taxes and any insurance.  In light of the above, the Board finds that collection of the overpayment would certainly create an undue hardship.

Therefore, having found that the creation of the overpayment was not the result of fraud, misrepresentation, or bad faith by the Veteran; that he was not at fault in the creation of the debt, that the VA was at fault in its creation, and that collection would result in undue hardship, the Board concludes that the collection of the overpayment in the amount of $7,880.00 would be against the principals of equity and good conscience, and will thus grant a waiver to the Veteran in that amount.
ORDER

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the amount of $7,880.00 is granted.



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


